Case 2:19-cv-07785-AB-PLA Document 55 Filed 08/13/20 Page 1 of 2 Page ID #:320




    1
                                                                         JS-6
    2

    3

    4

    5

    6

    7

    8

    9                          UNITED STATES DISTRICT COURT
   10                        CENTRAL DISTRICT OF CALIFORNIA
   11
        GLEN J. LERNER, an individual,          CASE NO. 2:19-cv-07785-AB-PLA
   12
                       Plaintiff,
   13                                           ORDER GRANTING JOINT
        vs.
   14                                           STIPULATION OF DISMISSAL
        EXECUTIVE MARKETING                     WITH PREJUDICE
   15 CONSULTANTS, INC., a California
        corporation, ELLIS LAW                  Trial Date: January 12, 2021
   16 CORPORATION, a California
        corporation,                            Judge:      Hon. André Birotte, Jr.
   17                                           Magistrate: Paul L. Adams
                       Defendants.
   18

   19 AND ALL RELATED CLAIMS

   20
        ///
   21
        ///
   22
        ///
   23
        ///
   24
        ///
   25
        ///
   26
        ///
   27
        ///
   28
                                               1           2:19-cv-07785-AB-PLA
              ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
Case 2:19-cv-07785-AB-PLA Document 55 Filed 08/13/20 Page 2 of 2 Page ID #:321




    1        On Stipulation of the Parties and for good cause shown, IT IS HEREBY
    2 ORDERED that this action is dismissed with prejudice as to all claims and causes

    3 of action, with each party to bear their own attorneys’ fees and costs. The Court

    4 shall maintain jurisdiction to enforce the terms of the Settlement Agreement.

    5
             IT IS SO ORDERED:
    6
        Dated: August 13, 2020
    7

    8
                                                    Hon. André Birotte, Jr.
    9                                               Judge of the United States District
                                                    Court for the Central District of
   10                                               California
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                   2     2:19-cv-07785-AB-PLA
            ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
